          Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 1 of 10




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1222V
                                          UNPUBLISHED


    WILLIAM O. LEDBETTER,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: January 26, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)
                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

       On August 15, 2018, William O. Ledbetter filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”),
which meets the Table definition for GBS, after receiving the influenza vaccine on
September 29, 2017. Petition at 1, ¶¶ 2, 14, 19(a); Stipulation, filed at Jan. 26, 2021, ¶¶
1-2, 4. Petitioner further alleges he received the vaccine in the United States, that he
suffered the residual effects of his GBS for more than six months, and that neither he nor
any other party has filed a civil action or received compensation for his GBS. Petition at
¶¶ 2, 16-17, 19(b); Stipulation at ¶¶ 3-5. “Respondent denies that [P]etitioner sustained a
GBS Table injury and further denies that the flu vaccination is the cause of [P]etitioner’s
alleged GBS or any other injury or his current condition.” Stipulation at ¶ 6.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 2 of 10



       Nevertheless, on January 26, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A. A lump sum in the amount of $276,602.42, representing compensation in
           the amounts of $101,086.00 for life care expenses in the first year after
           judgment, $175,000.00 for actual pain and projected pain and suffering,
           and $516.42 for actual unreimburseable expenses in the form of a check
           payable Petitioner; and

        B. An amount sufficient to purchase the annuity contract as described in
           paragraph 10 of the Stipulation.

These amounts represent compensation for all damages that would be available under
Section 15(a).

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 3 of 10




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                  )
WILLIAM 0. LEDBETTER,                             )
                                                  )
               Petitioner,                        )
                                                  )      No. 18-1222V
v.                                                )      Chief Special Master
                                                  )      Brian H. Corcoran
SECRETARY OF HEALTH AND HUMAN                     )      ECF
SERVICES,                                         )
                                                  )
               Respondent.                        )
_________________                                 )

                                            STIPULATION

The parties hereby stipulate to the following matters:

        1. William 0. Ledbetter ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received a flu vaccine on September 29, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he experienced the onset of Guillain-Barre syndrome ("OBS")

within the Table time period, that his condition was caused by the flu vaccine, and that he

experienced residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 4 of 10




       6. Respondent denies that petitioner sustained a GBS Table injury and further denies that

the flu vaccination is the cause of petitioner's alleged GBS or any other injury or his current

condition.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a. An amount sufficient to purchase the annuity contract described in paragraph 10
       below, paid to the life insurance company from which the annuity will be purchased (the
       "Life Insurance Company"); 1

       b. A lump sum of $276,602.42 in the form of a check payable to petitioner, consisting of
       first year costs ($101,086.00); past and future pain and suffering ($175,000.00); and past
       unreimbursed expenses ($516.42). This amount represents all remaining compensation
       for damages that would be available under 42 U.S.C. § 300aa-15(a).

       9. The Life Insurance Company must have a minimum of $250,000,000 capital and

surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the following ratings from two of the following rating organizations:

       a.      A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

       b.      Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

       c.      Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;


1 Notwithstanding references herein to "the Life Insurance Company" or "the annuity contract,"
to satisfy the conditions set forth herein, in respondent's sole and absolute discretion, respondent
may purchase one or more annuity contracts from one or more life insurance companies.



                                                 2
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 5 of 10




        d.      Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating~
                AA-, AA, AA+, or AAA.

        I 0. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of petitioner, pursuant to which the Life

Insurance Company will agree to make payments periodically to petitioner for the following life

care items available under 42 U.S.C. §300aa-15(a).

      a. For future unreimbursable Medicare Part B Premium, Medicare Supplemental Plan C,
and Medicare Part D Premium expenses, beginning on the first anniversary of the date of
judgment, an annual amount of $2,876.49 to be paid for the remainder of petitioner's life, all
amounts increasing at the rate of five percent (5.0%), compounded annually from the date of
judgment;

          b. For future unreimbursable podiatry care expenses beginning on the first anniversary of
the date of judgment, an annual amount of $390.00 to be paid for the remainder of petitioner's
life, all amounts increasing at the rate of four percent (4.0%), compounded annually from the
date of judgment;

       c. For future unreimbursable manual wheelchair, cushion, wheelchair maintenance,
adaptive aides, toilet seat, shower spray, shower chair, mattress, lifeline, patient lift and lift slings
expenses beginning on the first anniversary of the date of judgment, an annual amount of
$870.15 to be paid up to the anniversary of the date of judgment in year 2023, then beginning on
the anniversary of the date of judgment in year 2023, an annual amount of $760.15 to be paid for
the remainder of petitioner's life, all amounts increasing at the rate of four percent (4.0%),
compounded annually from the date of judgment;

        d. For future unreimbursable non-prescription medication expenses beginning on the first
anniversary of the date of judgment, an annual amount of $623.64 to be paid for the remainder of
petitioner's life, all amounts increasing at the rate of four percent (4.0%), compounded annually
from the date of judgment;

        e. For future unreimbursable sanitary gloves and wipes expenses beginning on the first
anniversary of the date of judgment, an annual amount of $645 .02 to be paid for the remainder of
petitioner's life, all amounts increasing at the rate of four percent (4.0%), compounded annually
from the date of judgment;

        f. For future unreimbursable home health aide and case management expenses beginning
on the first anniversary of the date of judgment, an annual amount of$38,430.00 to be paid up to
the anniversary of the date of judgment in year 2023, then beginning on the anniversary of the
date of judgment in year 2023, an annual amount of $50,840.00 to be paid for the remainder of
petitioner's life, all amounts increasing at the rate of four percent (4.0%), compounded annually
from the date of judgment;



                                                    3
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 6 of 10




        g. For future unreimbursable wheelchair van maintenance expenses beginning on the
first anniversary of the date of judgment, an annual amount of $300.00 to be paid for the
remainder of petitioner's life, all amounts increasing at the rate of four percent (4.0%),
compounded annually from the date of judgment;

        At the sole discretion of the Secretary of Health and Human Services, the periodic

payments may be provided to petitioner in monthly, quarterly, annual or other installments. The

"annual amounts" set forth above describe only the total yearly sum to be paid to petitioner and

do not require that the payment be made in one annual installment. Petitioner will continue to

receive the annuity payments from the Life Insurance Company only so long as petitioner is

alive at the time that a particular payment is due. Written notice to the Secretary of Health and

Human Services and the Life Insurance Company shall be provided within twenty (20) days of

petitioner's death.

        11. The annuity contract will be owned solely and exclusively by the Secretary of Health

and Human Services and will be purchased as soon as practicable following the entry of a

judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary

of Health and Human Services and the United States of America are not responsible for the

payment of any sums other than the amounts set forth in paragraph 8 herein, and that they do not

guarantee or insure any of the future annuity payments. Upon the purchase of the annuity

contract, the Secretary of Health and Human Services and the United States of America are

released from any and all obligations with respect to future annuity payments.

        12. As soon as practicable after the entry of judgment in this case, and after petitioner

has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C. §

300aa-2 l (a)(l ), and an application, the parties will submit to further proceedings before the




                                                  4
            Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 7 of 10




special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        13. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        14. Payments made pursuant to paragraph 8 and any amounts awarded pursuai:it to

paragraph 12 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l 5(i),

subject to the availability of sufficient statutory funds.

        15. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- l 5(g) and (h).

        16. In return for the payments described in paragraphs 8 and 12, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out




                                                   5
           Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 8 of 10




of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccine that was administered

on September 29, 2017, as alleged by petitioner in a petition for vaccine compensation filed on

or about August 15, 2018, in the United States Court of Federal Claims as petition No. l 8-

l 222V.

          17. If petitioner should die prior to entry of the judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

          18. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

          19. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 12 above. There is absolutely no agreement on the ·part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

          20. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in

this case consistent with the Privacy Act and the routine uses described in the National Vaccine

Injury Compensation Program System of Records, No. 09-15-0056.




                                                   6
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 9 of 10




       21. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged GBS or

any other injury or his current condition.

       22. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I



                                                 7
         Case 1:18-vv-01222-UNJ Document 54 Filed 03/04/21 Page 10 of 10




  Respectfully submitted,

  PETITIONER:

      ..
 WA PDJ..c:yn   ~ ~.
  WILLIAM 0. LED BEER

  ATIORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
  PETITIONER:                               OF THE ATTORNEY GENERAL:



                                            ~~\4-...Qe_~
  ~                    s                    HEATHER L. PEARLMAN
  Turning Point Litigation                  Acting Deputy Director
  300 N. Green Street, Suite 2000           Torts Branch
  Greensboro, NC 27401                      Civil Division
  (336) 645-3324                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                  ATTORNEY OF RECORD FOR
 OF THE SECRETARY OF HEALTH                 RESPONDENT:
 AND HUMAN SERVICES:
                                            'Dll ~ ~ WLA-V\MC.A
CA/JTv& ~ 1 v~Se,1 tf4.,                         ¼~L<lec~
 TAMARA OVERBY                              Lil-lDA S. RE}ll:lI Da'Y"'tl ~ - W1S~I),
 Acting Director, Division of Injury        Senior Trial Counsel A Sliil~'1+ l::>i~?c;t'Zl~
 Compensation Programs                      Torts Branch
 Healthcare Systems Bureau                  Civil Division
 U.S. Department of Health                  U.S. Department of Justice
 and Human Services                         P.O. Box 146
 5600 Fishers Lane                          Benjamin Franklin Station
 Parklawn Building, Mail Stop 08N146B       Washington, DC 20044-0146
 Rockville, MD 20857                        Tel: (202) 616-4ffi ~'.5S 1-



 Dated: 01   lu Iie:ri I



                                        8
